UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 16-3953
                                    _____________

                  In re: PURSUIT CAPITAL MANAGEMENT, LLC,
                                       Debtor

       ANTHONY SCHEPIS; FRANK CANELAS; PURSUIT INVESTMENT
     MANAGEMENT, LLC; PURSUIT OPPORTUNITY FUND, I, LP; PURSUIT
                CAPITAL MANAGEMENT FUND, I, LP,
                               Appellants

                                           v.

                      JEOFFREY L. BURTCH, Chapter 7 Trustee
                               _______________

                    On Appeal from the United States District Court
                              for the District of Delaware
                               (D.C. No. 1-15-cv-00801)
                      District Judge: Hon. Richard G. Andrews
                                   _______________

                                        Argued
                                     June 12, 2017

     Before: JORDAN, KRAUSE, Circuit Judges and STEARNS*, District Judge.

                                   _______________

                            ORDER TO AMEND OPINION
                                _______________




      *
       Honorable Richard G. Stearns, United States District Court Judge for the District
of Massachusetts, sitting by designation.
JORDAN, Circuit Judge.

      IT IS NOW ORDERED that the above captioned opinion be amended as follows:

      Page 29, Section C, the first line, “affected” shall be changed to “effected”.


                                         By the Court:


                                          s/ Kent A. Jordan
                                         Circuit Judge

Dated: October 26, 2017
JK/cc: All Counsel of Record




                                            2